Opinion by
Mr. Chief Justice Paxson,
The number and character of the wounds inflicted upon the person of the deceased is a sufficient answer to the allegation that the ease does not contain the elements of murder of the first degree.
We find no error in admitting the dying declarations of the deceased. They were objected to upon the sole ground that at the time they were made the deceased “ was more or less under the influence of drugs administered by Dr. Rossman.” The objection was too indefinite to be entitled to any weight. Had it been that the deceased was so far under the influence of drugs as not to be conscious of what he was doing, there would have been more weight in the objection. It raised a question of fact which was for the court to decide in order to determine the admissibility of the evidence. There is nothing to show that the learned judge committed error in this particular. In his opinion, overruling the motion for a new trial, he said: “ An examination of the testimony shows that the deceased understood everything that was said, and that he made intelligent answers to all questions put to him, and that his mind was not appreciably affected by the drugs.”
Upon the trial below counsel for the defence offered to prove “by competent evidence that the deceased, Joseph Brandi, was *456a man of quarrelsome nature, and was feared in the neighborhood as a person of dangerous character, and had, on several occasions previous, threatened to shoot and kill people.” See third specification of error. This offer was rejected by th.e learned judge for the reasons that it was not coupled with any offer to show knowledge by the prisoner of the facts proposed to be proven; and because the defence set up was not self-defence.
We are of opinion that either of these reasons was sufficient to exclude the testimony. It is not denied that on a trial for homicide, if it appears that the accused was acting in self-defence, or under reasonable apprehension of danger, evidence that the deceased was of a violent and ferocious disposition is competent where the accused has knowledge of such character. In the case of Tiffany v. The Commonwealth, 121 Pa. 165, the offer was to prove “ that Lafayette Crandell (the deceased) has a notoriously bad reputation, as to being a quarrelsome, bad-tempered, dangerous man, and that all this was known to Judson Tiffany (the accused) on the 15th of July, 1886, at the time of the shooting.” The defence set up in this case was justifiable self-defence, and the offer was to show, not only the dangerous character of the deceased, but that such character was known to the accused. It was held in that case that the evidence should have been received.
In the case in hand the accused did not set up that the homicide was committed in self-defence. On the contrary, his defence was, that he did not slay the deceased. Of what possible consequence was it then whether the deceased was, or was not a dangerous man? We think the evidence referred to was offered in a case in which it had no application. And even if applicable, the offer should have gone further, and brought the knowledge of the deceased’s bad character home to the accused. It was said, however, that the defendant had knowledge of his bad character, and that this knowledge cured the defect in the offer. The testimony relied upon to sustain this position is that of the defendant himself, who, upon cross-examination, stated that the deceased pointed a revolver at a man with whom he had some difficulty, and threatened to shoot him. This single instance was far from proving that the general character of the deceased was that of a quarrelsome and *457dangerous man. It simply proved that upon one occasion he had threatened to shoot another, without any of the circumstances surrounding the transaction, and tending to show how far his conduct was excusable.
We find nothing in the remaining specifications which requires discussion.
The judgment is affirmed, and it is now ordered that the record be remitted to the court of oyer and terminer for the purpose of execution.